Name: Commission Regulation (EEC) No 2845/86 of 15 September 1986 introducing 'a posteriori' monitoring for certain agricultural products originating in the United States of America and released for consumption in Spain
 Type: Regulation
 Subject Matter: America;  trade policy;  trade;  Europe
 Date Published: nan

 16 . 9 . 86 Official Journal of the European Communities No L 264/5 COMMISSION REGULATION (EEC) No 2845/86 of 15 September 1986 introducing 'a posteriori' monitoring for certain agricultural products originating in the United States of America and released for consumption in Spain Whereas the measures laid down in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1579/86 (2), and in particular Article 24 thereof, Whereas an interim solution has been found between the European Economic Community and the United States of America to cope with any consequences arising in the cereals sector from the accession of Spain to the Commu ­ nity ; whereas this solution provides in particular that for the period 1 July to 31 December 1986, the Community shall keep account of the quantities of maize, sorghum, maize gluten , brewing dregs and citrus fruit pulps orig ­ inating in the United States and imported into Spain ; Whereas release for consumption in Spain may be effected either directly or after the products have been put into free circulation in another Member State ; Whereas Spain has to keep account of all the arrivals on its territory of such products, wherever they come from, if the origin is America ; Whereas , for this purpose, it is necessary to monitor until 31 December 1986 all imports into Spain of maize, sorghum, maize gluten , brewing dregs and citrus fruit pulps ; HAS ADOPTED THIS REGULATION : Article 1 1 . Spain shall communicate to the Commission , at the latest on the 10th of each month, the quantities of the products referred to in the Annex originating in the United States of America and released for consumption on its territory during the previous month , either directly or after having been put into free circulation in another Member State . 2 . Communications shall relate to imports from 1 July to 31 December 1986 . However, communications relating to the period prior to the date of entry into force of this Regulation shall be made at the latest 10 days after that date . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 September 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975 , p . 1 . 2 OJ No L 139, 24 . 5 . 1986, p . 29 . No L 264/6 Official Journal of the European Communities 16 . 9 . 86 ANNEX CCT heading Number Product description 10.05 B Maize other than hybrid , maize intended for sowing 10.07 C Sorghum other than sorghum intended for sowing 23.03 A II Maize gluten 23.03 B II Brewing dregs 23.06 A II Citrus fruit pulps